                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


  SARAH POBIECKE,

                   Plaintiffs,                       Case No.:

            v.
                                                     Jury Trial Demanded
  WASHINGTON COUNTY and ABC
  INSURANCE COMPANY,

                   Defendants


                                        COMPLAINT


       NOW COMES Plaintiff Sarah Pobiecke, by her attorneys, Cade Law Group, LLC,

and as for her Complaint against Defendants Washington County Parks and ABC

Insurance Company (collectively “Defendants”, unless otherwise noted) alleges and

shows to the Court as follows:

                                      INTRODUCTION

       1.        This is an action under the Age Discrimination in Employment Act of 1967,

as amended, 29 U.S.C. § 621 et seq. (“ADEA”) to correct unlawful employment practices

on the basis of age undertaken by Defendant Washington County, and to provide

appropriate relief to Plaintiff Sarah Pobiecke on this basis.

       2.        This is also an action under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-5(f) (1) and (3), as amended by Title I of the Civil Rights Act of 1991

(“Title VII”) to correct unlawful employment practices on the basis of sex undertaken by

Defendant Washington County, and to provide appropriate relief to Plaintiff Sarah

Pobiecke on this basis.



            Case 2:21-cv-00002-BHL Filed 01/04/21 Page 1 of 12 Document 1
        3.       Both ADEA and Title VII, as amended, also bar retaliation against

employees who seek to correct unlawful employment practices on the basis of age and

sex undertaken by Defendant Washington County. This action seeks to provide

appropriate relief to Plaintiff Sarah Pobiecke on this basis.

        4.       As alleged with greater particularity below, Defendant Washington County

engaged in unlawful employment discrimination and retaliation against Plaintiff Sarah

Pobiecke on the basis of her age and sex, and/or retaliated against her under ADEA and

Title VII.

        5.       Additionally, as alleged with greater particularity below, Defendant

Washington County wrongfully terminated Plaintiff Sarah Pobiecke’s employment as a

result of her efforts to further the State of Wisconsin’s fundamental and well-defined public

policy of preserving public lands and protecting them from being exploited commercially,

in crass violation of this public policy.

                                        JURISDICTION

        6.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343, and 1345. This action is authorized and instituted pursuant to the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. and

Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, 42 U.S.C. § 2000e-5(f) (1) and (3); and Section 102 of the Civil Rights Act of

1991, 42 U.S.C. § 1981a.

        7.       Plaintiff Sarah Pobiecke has complied with all jurisdictional prerequisites

and conditions precedent to action under the Age Discrimination in Employment Act of

1967 and Title VII of the Civil Rights Act of 1964, by timely filing a charge of discrimination




                                           2
             Case 2:21-cv-00002-BHL Filed 01/04/21 Page 2 of 12 Document 1
with the EEOC on June 4, 2020 and an amended charge on or about September 18,

2020. See Exhibits A and B.

       8.       Plaintiff Sarah Pobiecke received a notice of right to sue on November 3,

2020. See Exhibit C.

       9.       This Court has supplemental jurisdiction over any other claims Plaintiff

could make, pursuant to 28 U.S.C. §1367, because they would form part of the same

case or controversy as the aforementioned claims.

       10.      Venue in this judicial district is proper, by virtue of 28 U.S.C. §1391, as

Plaintiff worked for Defendant in West Bend, Wisconsin, which is in the Eastern District

of Wisconsin, and all claims arose in this District.

                                          PARTIES

       11.      Plaintiff Sarah Pobiecke is an adult female citizen of the State of Wisconsin

and resides in Milwaukee County, Wisconsin, which is in the Eastern Distroct of

Wisconsin . Plaintiff Sarah Pobiecke is a former employee of Defendant Washington

County, and was forty (40) years old during her tenure with Washington County.

       12.      Defendant Washington County is an an administrative and political

subdivision of the State of Wisconsin that consists of the geographic region bound by

Ozaukee County in the East, Dodge County in the West, Fond du Lac and Sheboygan

Counties in the North, and Milwaukee and Waukesha Counties in the South. Its county

seat is in West Bend, Wisconsin. One of its departments and/or administrative divisions

is the Parks Department.

       13.      Defendant ABC Insurance Company is believed to be, and is believed to

have been at all material times, an insurance company that had in place a policy or




                                          3
            Case 2:21-cv-00002-BHL Filed 01/04/21 Page 3 of 12 Document 1
policies which insured, totally or partially, Defendant Washington County for any or all

liability for their actions against Plaintiff.

                                                 FACTS

       14.     Plaintiff Sarah Pobiecke was employed by the County part-time as a Parks

and Planning Analyst at Washington County's Parks Department and was hired on

August 5, 2019.

       15.     At all material times, Plaintiff Sarah Pobiecke performed her work duties in

accordance with Washington County’s reasonable expectations of performance, quality,

and conduct. There was never a negative remark on Ms. Pobiecke’s work history.

       16.     One month prior to Plaintiff Sarah Pobiecke’s termination from her job with

Washington County, Debora Sielski, her supervisor at the County’s Parks Department.

hired a recent graduate intern who was a younger (early 20’s) and less-qualified male.

This individual received opportunities that were never even considered for Ms. Pobiecke,

including being groomed for a full-time position as Ms. Pobiecke’s replacement, even

though he was younger and less experienced than Ms. Pobiecke. In contrast, Plaintiff

Sarah Pobiecke was a part-time employee and was never offered a full-time position.

       17.     From the moment Ms. Sielski interviewed this younger and less-qualified

male employee, she began micro-managing Plaintiff Sarah Pobiecke and looking for even

minor things that she did wrong, and applying policies against Ms. Pobiecke that were

not applied to male and/or younger employees.

       18.     Conversely, the younger and less-qualified male employee was given

projects to which Plaintiff Sarah Pobiecke had been originally assigned, and Ms.

Pobiecke’s supervisor openly said that she hoped this younger and less-qualified male




                                        4
          Case 2:21-cv-00002-BHL Filed 01/04/21 Page 4 of 12 Document 1
employee would eventually be her (Ms. Sielski’s) successor.

      19.     At a public meeting at Washington County about the County’s parks in

November 2019, which was partially an open and partially a closed meeting pursuant to

Wisconsin law, there was discussion about a potential bike trail in Washington County.

However, there was no discussion at this meeting that the bike trail would be constructed

through protected lands, which Plaintiff Sarah Pobiecke knew to be the case.

      20.     After the public meeting, Plaintiff Sarah Pobiecke contacted an Advisor who

is on the Washington County Parks Advisory committee with Washington County, Cindy

Leinss – on her own time – to discuss the fact that the proposed bike trail would be

constructed through protected lands. Ms. Pobiecke showed Ms. Leinss that the bike trail

discussed at the public meeting would, in fact, be constructed through protected lands.

This information was easily available to the public on the Washington County website.

Ms. Pobiecke did not mention anything discussed during the closed meeting to Ms.

Leinss.

      21.     Subsequently, on November 26, 2019, Plaintiff Sarah Pobiecke was called

in for a meeting with Washington County’s Human Resources Department. At this

meeting, Ms. Pobiecke was interrogated about her phone call with Ms. Leinss by Erin

Jalinski, Washington County’s Human Resources Manager, and was told that the plans

for the bike trail going through protected lands were confidential, even though this

information was published on the Washington County website.

      22.     After Plaintiff Sarah Pobiecke’s meeting with Washington County’s Human

Resources Department, Ms. Pobiecke’s employment was terminated on December 2,

2019, retroactive to November 26, 2019. The reason Ms. Pobiecke was given for her




                                        5
          Case 2:21-cv-00002-BHL Filed 01/04/21 Page 5 of 12 Document 1
termination was a supposed violation of the code of ethics and Ms. Pobiecke supposedly

working in contradiction to the goals of Washington County. This stated reason was new

to Ms. Pobiecke and different from what she had been told on November 26, 2019.

       23.    After being informed of her termination, Plaintiff Sarah Pobiecke

complained, in writing, to Washington County that her termination was unlawful. This

complaint was ignored.

                           COUNT I – AGE DISCRIMINATION

       24.    Plaintiff Sarah Pobiecke realleges and incorporates by reference the above

paragraphs as if they were fully set forth herein.

       25.    Defendant Washington County unlawfully discriminated against Plaintiff

Sarah Pobiecke on the basis of her age when it made decisions about Plaintiff’s

employment, including the decision to terminate her, in reckless disregard of her

federally-protected rights under the Age Discrimination in Employment Act of 1967, 29

U.S.C. § 621 et seq.

       26.    Defendant Washington County treated Plaintiff Sarah Pobiecke worse than

it treated her younger peers in the terms and conditions of her employment, including the

decision to terminate her. Moreover, the ultimate decision maker in the Parks and

Planning Department where Ms. Pobiecke was employed was a younger woman in her

30’s. To the extent that she used an older employee to convey or carry out this decision,

Washington County is still liable for unlawful discrimination.

       27.    Any rationale that Defendant Washington County could assert for its actions

and omissions in relation to Plaintiff Sarah Pobiecke are pretexts cloaking a

discriminatory animus. The information that Ms. Pobiecke shared with Ms. Leinss was




                                       6
         Case 2:21-cv-00002-BHL Filed 01/04/21 Page 6 of 12 Document 1
publicly-available, was easily accessed online by Ms. Leinss herself, and calling attention

to it did not violate Washington County’s ethics nor undermine its goals.

       28.    As a direct and proximate cause of Defendant Washington County’s actions

in discriminating against her on the basis of her age, Plaintiff Sarah Pobiecke has suffered

compensatory damages, including, but not limited to, emotional distress and physical

harm, mental anguish, loss of reputation, loss of past wages, loss of future wages, loss

of benefits, attorneys’ fees, costs, and other expenses as allowed by law.

                           COUNT II – SEX DISCRIMINATION

       29.    Plaintiff Sarah Pobiecke realleges and incorporates by reference the above

paragraphs as if they were fully set forth herein.

       30.    Defendant Washington County unlawfully discriminated against Plaintiff

Sarah Pobiecke on the basis of her sex when it made decisions about Plaintiff’s

employment, including the decision to terminate her, in reckless disregard of her

federally-protected rights under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §2000e-2(a).

       31.    Defendant Washington County treated Plaintiff Sarah Pobiecke worse than

it treated her male peers in the terms and conditions of her employment, including the

decision to terminate her. Washington County’s Human Resources was a male and had

final decision-making power on hiring and terminating employees. To the extent that he

used a female employee to convey or carry out this decision, Washington County is still

liable for unlawful discrimination.

       33.    Any rationale that Defendant Washington County could assert for its actions

and omissions in relation to Plaintiff Sarah Pobiecke are pretexts cloaking a




                                       7
         Case 2:21-cv-00002-BHL Filed 01/04/21 Page 7 of 12 Document 1
discriminatory animus. The information that Ms. Pobiecke shared with Ms. Leinss was

publicly-available, was easily accessed online by Ms. Leinss herself, and calling attention

to it did not violate Washington County’s ethics nor undermine its goals.

       34.    As a direct and proximate cause of Defendant Washington County’s actions

in discriminating against her on the basis of her sex, Plaintiff Sarah Pobiecke has suffered

compensatory damages, including, but not limited to, emotional distress and physical

harm, mental anguish, loss of reputation, loss of past wages, loss of future wages, loss

of benefits, attorneys’ fees, costs, and other expenses as allowed by law.

                               COUNT III – RETALIATION

       35.    Plaintiff Sarah Pobiecke realleges and incorporates by reference the above

paragraphs as if they were fully set forth herein.

       36.    Defendant Washington County unlawfully retaliated against Plaintiff Sarah

Pobiecke for complaining about Defendant’s unlawful discrimination against her on the

basis of her age and sex when they failed to investigate these complaints and instead

made decisions about Plaintiff’s employment, including terminating her. This unlawful

retaliation was in violation of Plaintiffs’ federally-protected rights under the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.; Title VII of the Civil

Rights Act of 1964 (42 U.S.C. §2000e et seq.), as amended; and 42 U.S.C. §1981 Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a).

       37.    Any rationale that Defendant Washington County could assert for its actions

and omissions in relation to Plaintiff Sarah Pobiecke are pretexts cloaking a retaliatory

animus. The information that Ms. Pobiecke shared with Ms. Leinss was publicly-available,




                                       8
         Case 2:21-cv-00002-BHL Filed 01/04/21 Page 8 of 12 Document 1
was easily accessed online by Ms. Leinss herself, and calling attention to it did not violate

Washington County’s ethics nor undermine its goals.

       38.    As a direct and proximate cause of Defendant Washington County’s actions

in retaliating against her, Plaintiff Sarah Pobiecke has suffered compensatory damages,

including, but not limited to, emotional distress and physical harm, mental anguish, loss

of reputation, loss of past wages, loss of future wages, loss of benefits, attorneys’ fees,

costs, and other expenses as allowed by law.

                            COUNT IV – PUNITIVE DAMAGES

       39.    Plaintiff Sarah Pobiecke realleges and incorporates by reference the above

paragraphs as if they were fully set forth herein.

       40.    Defendant Washington County had been put on notice that Plaintiff Sarah

Pobiecke believed that it unlawfully discriminated and retaliated against her. Plaintiff had

also sought to resolve this matter without having to file suit in court, but Defendant has

ignored these efforts and left Plaintiff no choice but to file suit.

       41.    Defendant’s reckless indifference as to Plaintiff’s rights, including its pattern

of intentional discrimination and retaliation against her, entitles her to punitive damages.

                         COUNT V – WRONGFUL TERMINATION

       42.    Plaintiff Sarah Pobiecke realleges and incorporates by reference the above

paragraphs as if they were fully set forth herein.

       43.    Although Wisconsin is an at-will jurisdiction, terminating an employee for a

reason that violates a fundamental and well-defined public policy of the State of

Wisconsin, and/or in retaliation for the employee’s refusal to violate a statute of the State




                                       9
         Case 2:21-cv-00002-BHL Filed 01/04/21 Page 9 of 12 Document 1
of Wisconsin is recognized as wrongful termination that is an exception to the

employment-at-will doctrine.

        44.     The State of Wisconsin has, as a fundamental and well-defined public

policy, the preservation of public lands and natural resources, and their protection from

being exploited commercially. This public policy is codified in Chapter 23 of the Wisconsin

Statutes.

        45.     Plaintiff Sarah Pobiecke’s communication with Ms. Leinss about the fact

that the bike trail proposed by Defendant Washington County would be constructed

through protected lands was undertaken in furtherance of the State of Wisconsin’s public

policy that public lands be preserved and protected from being exploited commercially.

Her termination for this communication was thus wrongful, in that it violated the State of

Wisconsin’s fundamental and well-defined public policy of preserving public lands and

protecting them from being exploited commercially, which is codified in the State of

Wisconsin’s statutes, and because she was terminated for refusing to violate any policy

or statute preserving these lands.

        46.     As a direct and proximate cause of her wrongful termination by Defendant

Washington County, Plaintiff Sarah Pobiecke has suffered damages in the form of pain

and suffering, emotional damages, damage to her reputation, loss of wages and other

employment benefits, attorney’s fees and costs, and other damages that she will establish

at trial.




                                          10
            Case 2:21-cv-00002-BHL Filed 01/04/21 Page 10 of 12 Document 1
                                             RELIEF

         WHEREFORE, Plaintiff Sarah Pobiecke realleges and incorporates by reference

the above paragraphs as if they were fully set forth herein respectfully request that this

Court:

         a.       Enter a judgment that Defendant violated the Age Discrimination in

Employment Act of 1967, as amended;

         b.       Enter a judgment that Defendant violated Title VII of the Civil Rights Act of

1964, as amended;

         c.       Enter judgment against Defendant and in favor of Plaintiff Sarah Pobiecke

for compensatory damages;

         d.       Enter judgment against Defendant and in favor of Plaintiff Sarah Pobiecke

for monetary relief;

         e.       Enter judgment against Defendant and in favor of Plaintiff Sarah Pobiecke

for punitive damages;

         f.       Order Defendant to reinstate Plaintiff Sarah Pobiecke;

         g.       Award Plaintiff Sarah Pobiecke the costs of this action and reasonable

attorney’s fees; and

         h.       Grant Plaintiff Sarah Pobiecke such other and further relief as the Court

deems just and proper.




                                            11
              Case 2:21-cv-00002-BHL Filed 01/04/21 Page 11 of 12 Document 1
                       DEMAND FOR JURY TRIAL

Plaintiff Sarah Pobiecke demands trial by a jury of her peers on all issues of fact.

Dated this 1st day of January, 2021.

                                          CADE LAW GROUP LLC
                                          By: s/ Nathaniel Cade, Jr.
                                          Nathaniel Cade, Jr.
                                          Carlos R. Pastrana
                                          P.O. Box 170887
                                          Milwaukee, WI 53217
                                          (414) 255-3802 (phone)
                                          nate@cade-law.com
                                          carlos@cade-law.com
                                          Attorneys for Plaintiff Sarah Pobiecke




                               12
 Case 2:21-cv-00002-BHL Filed 01/04/21 Page 12 of 12 Document 1
